The defendant’s petition for certification for appeal from the Appellate Court, 30 Conn. App. 68 (AC 10692), is granted, limited to the following issue:
“Did the Appellate Court improperly commingle direct appeal and collateral review standards and thereby arrive at the erroneous and harmful legal conclusion that in order to prevail on a direct appeal claim that the trial court erred in denying the defendant’s motion for a continuance to obtain new counsel, the defendant must demonstrate ‘specific prejudice’ or claim ‘ineffective assistance of counsel’?”